UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7306



EVERETT GARR WALKER,

                                             Petitioner - Appellant,

          versus


ROBERT J. KUPEC, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-03-569)


Submitted:   December 11, 2003           Decided:   December 22, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Everett Garr Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Everett Garr Walker seeks to appeal the district court's order

denying his habeas petition filed pursuant to 28 U.S.C. § 2254

(2000).   This court may grant a certificate of appealability only

if the appellant makes a substantial showing of the denial of a

constitutional right.         28 U.S.C. § 2253(c)(2) (2000).            Where, as

here, a district court dismisses a § 2254 petition solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”                  Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).       We have independently reviewed the record and

conclude that Walker has not made the requisite showing.                        See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

     Accordingly,      we    deny   a   certificate      of   appealability     and

dismiss the appeal.          We dispense with oral argument because the

facts   and   legal    contentions      are   adequately      presented    in   the

materials     before   the    court     and   argument    would   not     aid   the

decisional process.



                                                                        DISMISSED


                                         2